Citation Nr: 0210579	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-08 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to 
service-connected residuals of a fusion for herniated nucleus 
pulposus of the L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to October 
1968.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought.  The veteran filed 
a timely appeal, and in March 2001, the Board of Veterans' 
Appeals (BVA or Board) remanded the case back to the RO for 
additional development.  Shortly after the Board's March 2001 
Remand was issued, the case was transferred to the VA 
Regional Office in White River Junction, Vermont.  The 
additional development requested was undertaken and completed 
at the White River Junction RO.  The case has now been 
returned to the Board for resolution.  

As a preliminary matter, the Board observes that when it 
initially considered the veteran's appeal in March 2001, the 
issues at bar included a claim for a disability rating in 
excess of 40 percent for the veteran's service-connected 
herniated nucleus pulposus, L5-S1 with arthritis.  Pursuant 
to the Board's Remand, additional development was undertaken, 
and by a September 2001 rating decision, the veteran's 
assigned disability rating was increased to 60 percent, the 
highest rating available for a low back disability under the 
applicable diagnostic codes.  Such rating was considered to 
be a full grant of the benefit sought on appeal with respect 
to that issue.  In the veteran's brief on appeal dated in 
June 2002, his service representative has argued that the low 
back disorder and associated arthritis should be rated 
separately.  The Board considers the veteran's contention to 
be a separate issue, and as such, finds that it has not been 
prepared for appellate review.  Accordingly the issue of 
whether the veteran should be entitled to separate ratings 
for the low back disorder (herniated nucleus pulposus of L5-
S1) and for arthritis in his lumbar spine is referred back to 
the RO for any appropriate action.  



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue remaining on appeal.  

2.  The veteran has been diagnosed with degenerative disc 
disease of the cervical spine.  

3.  The veteran has submitted medical evidence suggestive of 
a nexus or link between his degenerative disease of the 
cervical spine and his service-connected residuals of a 
fusion for a herniated nucleus pulposus of L5-S1.  

4.  Objective medical evidence shows that a relationship 
between degenerative disc disease of the cervical spine and 
the service-connected lumbar spine disorder or corrective 
surgery is unlikely.  


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred as a result of the veteran's service-connected 
residuals of a fusion for a herniated nucleus pulposus of L5-
S1, or as a result of any other incident of his active 
service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he incurred degenerative disc disease 
of the cervical spine (cervical spine disorder) as a result 
of his service-connected residuals of a fusion for herniated 
nucleus pulposus of L5-S1 (low back disorder).  Accordingly, 
he asserts that service connection for a cervical spine 
disorder is warranted.  In such cases, the VA has a duty to 
assist the veteran in developing facts which are pertinent to 
such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled.  
The Board finds that although the RO did not have the benefit 
of the explicit provisions of the VCAA when the case was 
first adjudicated, the veteran has nevertheless been provided 
with adequate notice of the evidence needed to substantiate 
his claim for service connection for degenerative disc 
disease of the cervical spine, claimed as secondary to his 
service-connected low back disorder.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decisions, in the subsequent statement and 
statements of the case, in correspondence to the veteran, and 
in the Board's March 2001 Remand have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claims.  The 
Board finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  Accordingly, the 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested and obtained all 
clinical treatment records as identified by the veteran.  To 
that end, the Board concludes that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issue remaining on appeal has 
been identified and obtained.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, VA rating examination reports, 
statements provided by private health care providers, and 
personal statements made by the veteran in support of his 
claim.  The Board observes that the veteran declined the 
opportunity to appear and present testimony at a personal 
hearing either before a Hearing Officer or before a member of 
the Board.  

Moreover, the veteran was afforded a VA rating examination in 
August 2001 which addressed the primary issue under 
consideration here (e.g., the etiology of the veteran's 
degenerative disc disease of the cervical spine, and whether 
a link exists between such disorder and the service-connected 
low back disability).  The physician who conducted that 
examination reviewed relevant medical records, particularly 
contradictory medical evidence, and reconciled his opinion 
with such evidence.  Therefore, the Board concludes that 
scheduling the veteran for an additional rating examination 
would result in unnecessary delay, and would not add anything 
of substance to the evidentiary record.  The Board is unaware 
of any additional relevant evidence which is available in 
connection with this claim, and concludes that all reasonable 
efforts have been made by the VA to obtain the evidence 
necessary to substantiate the veteran's claim for service 
connection for a cervical spine disorder.  Accordingly, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  In addition, service connection may be 
granted for a disability shown to be proximately due to or 
the result of a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2001).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is either 
caused or aggravated by a service-connected disorder.  See 
generally Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  While 
the VCAA has eliminated the well-grounded claim requirement, 
however, the claimed disability or disorder must still be 
shown by a medical diagnosis.  Further, a medical nexus must 
still be established between the claimed disability and an 
injury or disease incurred during the veteran's active 
service, or otherwise due to a service-connected disability.  

The veteran's claim for degenerative disc disease of the 
cervical spine, claimed as secondary to his service-connected 
low back disorder, was received in October 1998.  That claim 
was denied by a September 1999 rating decision, and this 
appeal followed.  As noted, in March 2001, the Board remanded 
the case back to the RO for additional development in 
connection with both the veteran's claim for an increased 
rating for his low back disorder, and also to obtain a 
medical opinion addressing the etiology of the diagnosed 
cervical spine degenerative disc disease.  The requested 
development was undertaken, and the veteran was granted an 
increased 60 percent evaluation for his low back disorder, 
and such grant was considered to have been a complete grant 
of benefits with respect to that issue.  Based upon the 
medical examiner's findings, however, the veteran's claim for 
service connection for a cervical spine disorder, was denied.  

The veteran's service medical records fail to disclose any 
findings pertaining to a cervical spine disorder.  Clinical 
treatment records and VA rating examination reports show that 
the veteran was first diagnosed with degenerative disc 
disease in the cervical spine in March 1991.  At that time, 
X-rays disclosed degenerative changes and joint space 
narrowing of the cervical spine, and the examiner concluded 
with an impression of multilevel spinal stenosis from C3-4 to 
C6-7 with osteophytes and bulging discs, but no clearly 
defined disc material herniated into the canal.  In March 
1998, the veteran was diagnosed with moderate to moderately 
advanced cervical and thoracic osteoarthritis with disc 
degeneration at all cervical levels, except for C-2.  In 
addition, he was diagnosed with retrolisthesis of C-4 upon C-
5, and C-5 upon C-6.  The veteran was also found to have loss 
of normal cervical lordosis.  In April 1998, he was shown to 
have reduced ranges of motion in the cervical spine, and was 
treated by a five-pound cervical traction unit. 

A statement received from the veteran's treating private 
physician dated in January 1999 indicates that following 
undergoing a series of epidural steroid injections, the 
veteran had some cervical myofascial pain.  According to the 
treating physician, there was some concern that the cervical 
pain was related to the veteran's lumbar fusion.  She stated 
that "it was most definitely possible that he could have 
developed and does have myofascial pain syndrome secondary to 
the fusion of his lumbar L5-S1 spine."  The treating 
physician offered, in substance, that the veteran had chronic 
degenerative joints, and that he had myofascial pain syndrome 
which, in and of itself, could necessitate cervical 
treatments.  She opined that the veteran experienced an 
altered gait, which could result in abnormal wear and tear on 
his discs, and based on that she stated:  "I believe there 
should be some link to his cervical degenerative joint 
disease and myofascial pain syndrome in that region in 
relation to his service connection of his low back surgery."  

In April 1999, the veteran underwent a VA rating examination 
conducted by a physician's assistant, and was then noted to 
have undergone a fusion of the discs in the lumbar spine in 
1978.  X-rays of the cervical spine disclosed disc-space 
narrowing from C3-C7, but no evidence of recent bone trauma 
or destruction.  The veteran was diagnosed with degenerative 
osteoarthritis of the cervical spine.  The physician's 
assistant offered her opinion that the veteran's degenerative 
joint disease of the cervical spine was not secondary to the 
lumbar spine disorder or due to surgeries of the lumbar 
spine.  The physician's assistant then went on to say, 
however, that the veteran did have cervical degenerative 
osteoarthritis which "may be secondary to activities of his 
military service."  She did not offer any further support or 
rationale for such opinion, and did not explain the apparent 
contradiction in her opinion.  

Given the contradictory nature and ambiguity of the medical 
evidence addressing the etiology of the degenerative joint 
disease of the cervical spine, pursuant to the Board's March 
2001 Remand, the veteran underwent an additional VA rating 
examination in August 2001.  The report of that examination 
shows that the examiner reviewed the relevant medical 
evidence contained in the veteran's claims file, to include 
the private physician's statement of January 1999 and the VA 
rating examination report of April 1999.  Following a 
clinical examination in which the veteran was diagnosed with 
degenerative disc disease of the cervical spine, the examiner 
concluded that it was highly unlikely that a nexus or link 
existed between the veteran's service-connected low back 
disability or surgery and his diagnosed cervical spine 
disorder.  The examiner stated that it was his opinion that 
the cervical problems as documented by an MRI scan showing 
cervical stenosis was not likely to have been caused by the 
lumbar spine problem, nor was it likely to have been caused 
by the surgery that was done to correct the lumbar spine 
problem.  The examiner noted that the veteran's private 
treating physician had offered that it was "most definitely 
possible" that such a relationship existed.  The VA examiner 
stated, however, that myofascial pain syndrome was not the 
same as cervical arthritis, nor was it the same as cervical 
stenosis.  He offered that even by attempting to link 
myofascial pain syndrome to the service-connected lumbar 
spine disorder, surgery, or active service, any potential 
connection in that regard would be very tenuous or 
'strained'.  

The VA examiner noted that after undergoing surgery on his 
lumbar spine, the veteran experienced some neck stiffness and 
pain which, he observed, was often a normal reaction to 
surgery of that type.  No connection between that surgery and 
his diagnosed cervical spine disorder was ever established by 
the medical evidence, however.  The examiner explained that 
it would be no more than possible that there could be some 
connection between the lumbar surgery and the current 
cervical spine problem.  He offered that the private treating 
physician suggested the possibility of a nexus between 
degenerative joint disease of the cervical spine and low back 
pain due to such military activities as driving a truck over 
rough terrain, thus placing stress on the cervical spine.  
The examiner stated that while such was possible, there was 
no evidence to suggest that such causation was probable or as 
likely as not.  

With respect to the etiology of the veteran's diagnosed 
degenerative disc disease and stenosis of the cervical spine, 
the examiner stated that the area of the cervical problems 
was "quite remote" from the area of his lumbar problems.  
In that regard, the examiner offered that he did not believe 
that the mechanical forces from the lumbosacral area would 
extend significantly to the cervical spine in such a way as 
to cause the pathology as seen on the MRI scan.  While the 
examiner acknowledged that it was possible that marching, 
stepping into a hole, or driving over rough terrain could 
have caused the cervical spine disorder, there was no strong 
evidence to support such conclusion.  

The opinions and findings contained in the examination above 
were reviewed by an additional VA examiner.  The examiner 
stated that he had studied the findings pertaining to the 
cervical spine as discussed above, and concluded that it was 
his opinion that there was no connection between the 
veteran's service-connected lumbar spine disability and the 
cervical spine disorder.  That examiner did not offer any 
particular rationale for his conclusion, other than noting 
the pathology found with respect to the lumbar spine.  He 
did, however, confirm the findings pertaining to the cervical 
spine as discussed above.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against a grant of 
service connection for degenerative disc disease of the 
cervical spine, to include as secondary to a service-
connected lumbar spine disability.  The Board recognizes that 
the veteran suffers from a cervical spine disorder, diagnosed 
as degenerative disc disease and spinal stenosis.  The Board 
also recognizes that the veteran's private treating physician 
has offered an opinion suggesting that it is possible that 
the cervical spine disorder was incurred as a result of 
either the service-connected lumbar spine disability or due 
to the surgery that was intended to correct that disability.  
The findings contained in the treating physician's January 
1999 statement, however, are not sufficiently supported by 
the medical evidence, and are not sufficiently definite in 
the conclusions reached.  The Board finds that the opinions 
offered by the August 2001 VA examiners are more persuasive 
because they are supported by a medical rationale, have 
addressed and reconciled differing medical opinions, and 
reach a medical conclusion which is supported by the relevant 
medical evidence.  Accordingly, the Board finds that the 
medical evidence presented does not support a grant of 
service connection for a cervical spine disorder.  

The conclusion reached by the veteran's treating physician in 
January 1999, to the effect that she believed that there 
should be some link to the veteran's cervical degenerative 
joint disease and myofascial pain syndrome and the lumbar 
spine disability, appears to be based on her finding that it 
was "most definitely possible" that myofascial pain was 
related to lumbar fusion.  There does not appear to be any 
other basis for such opinion other than the physician's 
theory that the veteran could have developed excess joint or 
disc wear due to altered gait resulting from lumbar pain.  In 
the first instance, the Board notes that even if the language 
used by the treating physician to the effect that some aspect 
of the veteran's lumbar spine disability possibly or could 
have caused his cervical spine disorder could be construed as 
being analogous to suggesting that the lumbar spine 
disability or some other incident of the veteran's active 
service may have caused the cervical spine disorder by no 
means constitutes a diagnosis or a definite opinion as to 
medical etiology.  In that regard, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that such medical opinions expressed in terms of 
"may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative. . 
. ).  Accordingly, the Board finds that the opinion of 
January 1999 offered by the veteran's treating physician is 
not a sufficient basis for establishing service connection 
for a cervical spine disorder.  

In the second instance, the VA examining physician reviewed 
the January 1999 opinion, and after conducting a clinical 
examination of the veteran concluded that it was unlikely 
that the veteran's degenerative disc disease of the cervical 
spine or his cervical stenosis were caused by either his 
lumbar spine disability or the corrective surgery.  The VA 
examiner indicated that myofascial pain syndrome or disorder 
of the cervical spine was not the same sort of disorder as 
degenerative arthritis or cervical stenosis.  While the VA 
examiner did acknowledge that there existed the possibility 
of a relationship between the veteran's lumbar spine 
disability or surgery related thereto, to include various 
forms of physical strain encountered in the military, and the 
veteran's diagnosed cervical spine disorder, he concluded 
that any such relationship was highly unlikely.  In further 
support of such conclusion, the VA examiner noted that the 
areas of involvement of the cervical and lumbar spine 
disorders were remote from each other, and unlikely to impact 
on one another.  In short, the VA examiner concluded that 
there was no objective medical evidence to support a 
conclusion or diagnosis that the cervical spine stenosis or 
degenerative joint disease was caused by the service-
connected lumbar spine disorder, the surgery related thereto, 
or any other incident of the veteran's active service.  
Accordingly, the veteran's claim for service connection for 
degenerative disc disease of the cervical spine, claimed as 
secondary to his service-connected lumbar spine disability 
must be denied.  

In reaching the determination discussed here, the Board does 
not doubt the sincerity of the veteran's belief that his 
cervical spine disorder was caused by his service-connected 
lumbar spine disability.  Such statements or assertions to 
that effect as made by the veteran, however, do not 
constitute medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring an expert medical opinion, to 
include diagnoses or opinions as to medical etiology.  See 
generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the Board finds that the veteran's contentions, in and of 
themselves, cannot be accepted as significantly probative 
evidence in that regard.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim, he is not entitled to the benefit of the doubt in the 
resolution of his claim for service connection for 
degenerative disc disease of the cervical spine.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1999).  Accordingly, as stated, 
based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for degenerative disc disease of the 
cervical spine, to include as secondary to service-connected 
residuals of a fusion for herniated nucleus pulposus of L5-
S1.  Therefore, the veteran's appeal with respect to that 
issue is denied.  


ORDER

Service connection for degenerative disc disease of the 
cervical spine, to include as secondary to service-connected 
residuals of a fusion for herniated nucleus pulposus of L5-
S1, is denied.  


REMAND

In October 1999, the veteran submitted a new claim for 
service connection for loss of bowel and bladder control, and 
for loss of a reproductive organ, all claimed as due to his 
service-connected lumbar spine disorder.  No action was 
taken, and the veteran reiterated his claims for service 
connection in a VA Form 9 received in conjunction with other 
issues in April 2000.  The veteran's claim was subsequently 
denied by a May 2000 rating decision.  In a Brief on Appeal 
received in October 2000, the veteran expressed disagreement 
with the May 2000 rating decision, contending in substance 
that service connection was warranted for bowel and bladder 
control, and for loss of a reproductive organ, because he 
believed that those disorders were due to his service-
connected lumbar spine disability.  

Following receipt of the October 2000 Brief on Appeal, which 
the Board considers to be a valid notice of disagreement with 
respect to the May 2000 rating decision, the veteran was 
afforded a VA rating examination in August 2001.  His claim 
was denied once more by a Decision Review Officer (DRO) 
decision dated in September 2001.  Such decision has been 
characterized as a rating decision.  

To date, it does not appear that the RO has had an 
opportunity to issue a statement of the case (SOC) addressing 
the denial of the veteran's claims for service connection for 
loss of bladder and bowel control, and loss of a reproductive 
organ due to his service-connected low back disability.  
Accordingly, pursuant to the holding of the Court in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), such 
issue(s) must be remanded back to the RO for issuance of an 
SOC.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:  

The RO is requested to issue a statement 
of the case with respect to the issue(s) 
of entitlement to service connection for 
loss of bladder and bowel control and 
loss of a reproductive organ, all claimed 
as secondary to a service-connected low 
back disability.  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to pursue an appeal 
of such issue(s).  

The purpose of this REMAND is to afford the veteran due 
process of law, and to comply with the holding of the Court 
in Manlincon, supra.  The Board does not intimate any opinion 
as to the merits of this case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

